Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


1-23-2006

L.E. v. Ramsey Bd Ed
Precedential or Non-Precedential: Precedential

Docket No. 05-1157




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"L.E. v. Ramsey Bd Ed" (2006). 2006 Decisions. Paper 1662.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/1662


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                               PRECEDENTIAL

          UNITED STATES COURT OF APPEALS
               FOR THE THIRD CIRCUIT


                         No. 05-1157


          L. E.; E. S., Individually and as the Parents
           and Natural Guardians of M.S., a minor,
                                        Appellants

                               v.

RAMSEY BOARD OF EDUCATION; BRUCE DeYOUNG,
Individually and as Superintendent of Schools; FREDERICKA
           SHPETNER, Individually and as Director
    of Special Services; JOAN W. MOORE, Individually and
 as Learning Disabilities Teacher-Consultant and Case Manager


       On Appeal from the United States District Court
             for the DISTRICT OF NEW JERSEY
                     (D.C. No. 03-cv-02605)
       District Judge: Honorable Hon. Faith S. Hochberg


          Submitted Under Third Circuit LAR 34.1(a)
                     November 17, 2005
 Before: BARRY and AMBRO, Circuit Judges, and POLLAK,*
                       District Judge

              (Opinion Filed: January 23, 2006 )




      *
         The Honorable Louis H. Pollak, District Judge, United
States District Court for the Eastern District of Pennsylvania,
sitting by designation.
Lisa K. Eastwood, Esq.
Eastwood, Scandariato & Steinberg
723 Kennedy Boulevard
North Bergen, NJ 07047

Counsel for Appellants


Eric L. Harrison, Esq.
Methfessel & Werbel
3 Ethel Road
P.O. Box 3012, Suite 300
Edison, NJ 08818

Counsel for Appellees


Bryan P. Schroeder, Esq.
Saiber, Schlesinger, Satz & Goldstein
One Gateway Center, Suite 1300
Newark, NJ 07102-5311

Counsel for Amicus on behalf of Appellants




                  OPINION OF THE COURT




BARRY, Circuit Judge

       Appellants L.E. and E.S., parents of M.S., brought this
action against the Ramsey Board of Education (“the Board”) and
individual employees of the Board, appellees herein, alleging
violations of the Individuals with Disabilities Education Act
(“IDEA”), 20 U.S.C. § 1400 et seq. They now appeal a decision
of the United States District Court for the District of New Jersey
granting summary judgment to appellees and denying it to them.
We will affirm.

                                2
                      I. BACKGROUND

        M.S. is the focus of this case. He is a young boy, born
December 29, 1998, who before the age of three presented “a
static encephalopathy of prenatal but uncertain etiology . . .
coupled with autistic-like behaviors,” which was “suggestive but
not diagnostic of an autistic spectrum disorder.” (A1422.) His
physician alternatively posited a diagnosis “of speech and
language dysfunction involving both receptive and expressive
language.” (Id.) Appellants, in the words of the Administrative
Law Judge (“ALJ”), “have been commendably dedicated to
learning about their son’s disabilities and pursuing the best
educational and related services available.” (A61.) They
provided their son with early therapeutic services, such as
speech, occupational, and physical therapy. In addition, in the
fall of 2001, before M.S. turned three, appellants enrolled him in
preschool programs at the Pinnacle Learning Center, the CT
Center, and JCC on the Palisades.

        When M.S. became eligible for special education and
related services under the IDEA upon turning three, appellants
continued to be actively involved in the process of determining
how best to proceed with his education. Indeed, both before and
after his third birthday, a Child Study Team (“CST”) held a
series of meetings with and without his parents “for the purposes
of determining [his] eligibility for special education and related
services and developing an [individualized education program
(“IEP”)] for [him].” (Appellants’ Br. at 7.) The dispute in this
case arises out of appellants’ disagreement with the CST’s
assessment of what educational setting and related services
would be appropriate for their son. As is, sadly, seen so often in
cases brought under the IDEA, this case, from the outset, has
been both difficult and emotionally charged.

        The Ramsey CST received opinions from a number of
professionals regarding the proper placement for M.S. Laurie
Podd, a classroom teacher at a mainstream preschool where M.S.
spent time prior to his third birthday, believed he was




                                3
progressing on pace.1 An early enrichment teacher of M.S.,
Brenda Brawer, believed in November of 2001 that M.S. “would
benefit from the educational and social experiences which could
be provided in a typical preschool if he was accompanied by a
‘shadow’ trained in behavioral intervention.” (A1442.) M.S.’s
developmental pediatrician, Dr. Debra E. Seltzer, also opined
that he “would benefit most from daily contact with typically
developing peer role models in a supportive, nurturing
environment.” (A1425.) “A preschool handicapped class would
therefore not provide the most appropriate educational setting
for” M.S. (Id.) His speech therapist joined those advocating for
an “integrated preschool program.” (A1440.) In light of these
opinions, appellants sought to have M.S. continue in the
Pinnacle program with a shadow.

       The CST, however, advocated for a segregated
placement. In support of that position, appellees point to the
assessments conducted by social worker Stacy McDonough,
psychologist Stacie Greenberg, and learning disabilities teacher-
consultant and case manager Joan Moore. The consensus of
that group, in the opinion of Ms. McDonough, was that M.S.
would benefit most from a preschool setting “that utilizes a more
one-to-one approach and incorporates both language and
frequent refocusing in order to continue to develop age
appropriate skills for attention and communication.” (A1512.)
The group was also concerned that his then-full schedule of
services and activities arranged by appellants was too
burdensome for him. On December 11, 2001, Ms. Moore, on
behalf of the CST, circulated an IEP providing for a half day at
the Hubbard School, a self-contained class of children with
disabilities run by Ramsey with supplemental, related services
infused into the day.

       Appellants rejected that proposal, believing that M.S.



       1
         Appellees point out that as of November 15, 2001, Ms.
Podd’s evaluation of M.S. was not uniformly positive. While that
is true, we believe appellants fairly characterize her assessment of
M.S.

                                 4
could continue to succeed and develop in a mainstream
classroom setting and would benefit from modeling the
mainstream student population. They also were not satisfied
with the providers of the supplemental services offered by
Ramsey. In light of that rejection, the CST met without
appellants on January 3, 2002 and subsequently sent appellants a
revised IEP. Although the opinions of outside experts were
included in the revised IEP, the recommendations were
materially the same. The IEP did, however, note appellants’
desired placement and the CST’s “anticipat[ion] that an
integrated preschool may be appropriate in September [2002].”
(A1584.) Appellants again rejected the IEP, opting to continue
M.S.’s education in the programs in which he was already
enrolled and provide additional services through private
professionals.

        Despite their collective opinion, appellees endeavored, in
light of appellants’ wishes, to find a spot for M.S. in an
integrated classroom for that spring. They discovered that a
program in Garfield, New Jersey, had an opening. Garfield,
however, rejected M.S., believing he was not yet ready for its
program.2 Appellees continued to attempt to resolve their
differences with appellants and Ramsey’s Director of Special
Services, Fredericka Shpetner, secured a spot for M.S. in an
integrated classroom in Park Ridge starting in September 2002.
That placement was included in an IEP presented to appellants
on July 22, 2002. Although pleased with the placement,
appellants were not completely satisfied. They believed that the
provision of supplemental services was inadequate because they
could not be confident of the qualifications of the unnamed
providers. Appellants also believed that the goals included
within the IEP did not adequately account for the gains M.S. had
made during the spring.3 Consequently, while accepting the


       2
       Appellants contend that Garfield’s Learning Consultant
was biased against M.S. due to prior dealings with the family. The
ALJ found this contention to be groundless.
       3
       Appellees note that they had limited ability to assess M.S.’s
development at that point in light of appellants’ decision to have

                                 5
Park Ridge program, appellants made their own plans for the
provision of supplemental services.

                 II. LEGAL FRAMEWORK

A.    Jurisdiction and Standard of Review

      The District Court exercised jurisdiction under 20 U.S.C.
§ 1415, and we have jurisdiction under 28 U.S.C. § 1291.

       When deciding an IDEA case, the District Court applies a
modified version of de novo review and is required to give due
weight to the factual findings of the ALJ. See S.H. v. State-
Operated Sch. Dist. of the City of Newark, 336 F.3d 260, 269-70
(3d Cir. 2003); see also Board of Educ. v. Rowley, 458 U.S. 176,
206 (1982); Shore Regional High Sch. Bd. of Educ. v. P.S., 381
F.3d 194, 199 (3d Cir. 2004) (describing the District Court’s
burden as “unusual” insofar as it “must make its own findings by
a preponderance of the evidence” but “must also afford ‘due
weight’ to the ALJ's determination”).4 On review, “we of course


M.S. receive services from non-Ramsey providers.
      4
             “In addition, if a state administrative
             agency has heard live testimony and
             has found the testimony of one
             witness to be more worthy of belief
             than the contradictory testimony of
             another witness, that determination is
             due special weight. Specifically, this
             means that a District Court must
             accept the state agency's credibility
             determinations ‘unless the non-
             testimonial, extrinsic evidence in the
             record would justify a contrary
             conclusion.’ (emphasis added). In this
             context the word ‘justify’ demands
             essentially the same standard of
             review given to a trial court's findings
             of fact by a federal appellate court.”

                                6
exercise plenary review with respect to the question whether the
District Court applied the correct legal standards under the
IDEA, but we review the District Court's factual findings for
clear error.” Shore Regional, 381 F.3d at 199 (citations omitted);
see id. (“‘A finding of fact is clearly erroneous when, after
reviewing the evidence, the court of appeals is left with a
definite and firm conviction that a mistake has been
committed.’”) (citation omitted).

B.     IDEA

        The IDEA implements the congressional determination
that “[i]mproving educational results for children with
disabilities is an essential element of our national policy of
ensuring equality of opportunity, full participation, independent
living, and economic self-sufficiency for individuals with
disabilities.” 20 U.S.C. § 1400(c)(1). To that end, the statute
requires, in relevant part, that states receiving federal funding
under the statute must have “in effect policies and procedures to
ensure that . . . [a] free appropriate public education is available
to all children with disabilities . . . .” 20 U.S.C. § 1412(a)(1)(A).
“An individualized education program, or an individualized
family service plan . . . [must be] developed, reviewed and
revised for each child with a disability . . . .” 20 U.S.C. §
1412(a)(4). The education of disabled students must “[t]o the
maximum extent appropriate” be provided “with children who
are not disabled.” 20 U.S.C. § 1412(a)(5)(A) (“[S]pecial classes,
separate schooling, or other removal of children with disabilities
from the regular educational environment occurs only when the
nature or severity of the disability of a child is such that
education in regular classes with the use of supplementary aids
and services cannot be achieved satisfactorily.”).


       When a state fails to provide a free appropriate public
education (“FAPE”), it must reimburse parents for resulting
private school costs. See T.R. v. Kingwood Township Bd. of
Educ., 205 F.3d 572, 577 (3d Cir. 2000) (citing Burlington v.


Shore Regional, 381 F.3d at 199 (citations omitted).

                                 7
Dep’t of Educ. of Commonwealth of Mass., 471 U.S. 359, 370
(1985)). A FAPE is an education “specially designed to meet
the unique needs of the handicapped child, supported by such
services as are necessary to permit the child ‘to benefit’ from the
instruction.” Rowley, 458 U.S. at 188-89. “The education
provided must ‘be sufficient to confer some educational benefit
upon the handicapped child,’ although the state is not required to
‘maximize the potential of handicapped children.’” Kingwood
Township, 205 F.3d at 577 (citations omitted). At one time, we
only required that a child’s IEP offer “more than a trivial or de
minimis educational benefit,” Oberti v. Bd. of Educ. of Borough
of Clementon Sch. Dist., 995 F.2d 1204, 1213 (3d Cir. 1993);
more recently, however, we have “squarely held that ‘the
provision of merely “more than a trivial educational benefit”
does not meet’ the meaningful benefit requirement of Polk [v.
Central Susquehanna Intermediate Unit 16, 853 F.2d 171 (3d
Cir. 1988)].” Kingwood Township, 205 F.3d at 577 (quoting
Ridgewood Bd. of Educ. v. N.E., 172 F.3d 238, 247 (3d Cir.
1999)).


        The mainstreaming component of the IDEA “require[s]
that a disabled child be placed in the least restrictive
environment [(“LRE”)] that will provide him with a meaningful
educational benefit.” 5 Kingwood Township, 205 F.3d at 578. To
that end, disabled children shall be, “to the greatest extent
possible, satisfactorily educate[d] . . . together with children who
are not disabled, in the same school the disabled child would
attend if the child were not disabled.” Carlisle Area Sch. v. Scott
P., 62 F.3d 520, 535 (3d Cir. 1995). To determine whether a
state is complying with the LRE requirement, we first ask
“‘whether education in the regular classroom, with the use of
supplementary aids and services, can be achieved
satisfactorily.’” Oberti, 995 F.2d at 1215 (citation omitted). To
enable us to answer that question, we consider “(1) the steps the
school district has taken to accommodate the child in a regular


       5
        “[T]his provision sets forth a ‘strong congressional
preference’ for integrating children with disabilities in regular
classrooms.” Oberti, 995 F.2d at 1213-1214.

                                 8
classroom; (2) the child’s ability to receive an educational
benefit from regular education; and (3) the effect the disabled
child’s presence has on the regular classroom.” Kingwood
Township, 205 F.3d at 579.


        A word about the first and second factors. In considering
the former, a court must determine whether the school district
provides “a continuum of alternative placements . . . to meet the
needs of handicapped children. . . .” 34 C.F.R. § 300.551(a).
This continuum must include “the whole range of supplemental
aids and services.” Oberti, 995 F.2d at 1216 (quotations and
citation omitted). The second factor entails a comparison
between the benefits of a mainstream placement and a special
education classroom. See id. (“The court will have to rely
heavily in this regard on the testimony of educational experts.”).
The unique benefits that will accrue to the child in a mainstream
classroom also must be considered. Id. at 1216-17. “Thus, a
determination that a child with disabilities might make greater
academic progress in a segregated, special education class may
not warrant excluding that child from a regular classroom
environment.” Id. at 1217. If a court finds that a child cannot be
satisfactorily educated in a regular classroom, it must then
determine “‘whether the school has mainstreamed the child to
the maximum extent appropriate,’ i.e., whether the school has
made efforts to include the child in school programs with
nondisabled children whenever possible.” Id. at 1215 (citation
omitted).


       We have noted that the mainstreaming issue is a difficult
one “in light of the apparent tension within the Act between the
strong preference for mainstreaming and the requirement that
schools provide individualized programs tailored to the specific
needs of each disabled child.” Id. at 1214 (citations omitted).
As we advised in Oberti:


       The key to resolving this tension appears to lie in
       the school’s proper use of ‘supplementary aids and
       services,’ which may enable the school to educate

                                9
       a child with disabilities for a majority of the time
       within a regular classroom, while at the same time
       addressing that child’s unique educational needs.


Id. (citation omitted). In sum, a court determines, through a
comparison of educational opportunities supported by expert
testimony, whether the child can be satisfactorily educated in a
regular classroom with supplemental services. If it finds that the
child cannot be satisfactorily educated in that manner, the court
must consider whether the school attempted to mainstream the
child to the maximum extent possible.


C.     Burden of Proof


       We have always placed the burden of demonstrating
compliance with the IDEA on the school district. See Kingwood
Township, 205 F.3d at 579; Oberti, 995 F.2d at 1219. While this
appeal was pending, however, the Supreme Court held that the
“burden of proof in an administrative hearing challenging an IEP
is properly placed upon the party seeking relief.” Schaffer v.
Weast, 126 S. Ct. 528, 537 (2005). The Schaffer Court declined
to address the issue of whether a state could, by statute, place the
burden exclusively upon the school district. Id. New Jersey has
no such statute. Nevertheless, appellants contend that the rule in
Lascari v. Bd. of Educ., 116 N.J. 30 (1989), where the Supreme
Court of New Jersey placed the burden on the school district
regardless of which party sought relief, is unaffected by
Schaffer. Appellants thus attempt to avoid the application of
Schaffer by arguing that it “does not provide the rule of law in
New Jersey.” (Appellants’ Letter Br.) 6


       That argument is unavailing. The Court in Schaffer saw
no reason to depart from “the ordinary default rule that plaintiffs
bear the risk of failing to prove their claims,” 126 S. Ct. at 534,


       6
        We provided the parties an opportunity to supplement their
briefing in the wake of the decision in Schaffer.

                                10
leaving for another day whether a state can overcome that rule
by statute. Lascari addressed that very question: where, in the
absence of a federal or state statutory provision providing
otherwise, should the burden of proof rest when the
appropriateness of an IEP is challenged? Citing state and federal
statutory and regulatory schemes implementing not the IDEA,
but its precursor, the Lascari Court determined that placing the
burden upon the school district was most appropriate. See
Lascari, 116 N.J. at 44-46. Schaffer rejected that conclusion.
Because this case is brought solely under the IDEA and arises in
a state lacking a statutory or regulatory provision purporting to
define the burden of proof in administrative hearings assessing
IEPs, Schaffer controls.7


        Appellants would also have us limit the holding in
Schaffer to the FAPE aspect of the analysis. Although, to be
sure, the facts in Schaffer implicated only the FAPE analysis, the
Supreme Court made it quite clear that its holding applied to the
appropriateness of the IEP as a whole. Appellants quote limiting
language – “We hold no more than we must to resolve the case
at hand,” Schaffer, 126 S. Ct. at 537– in arguing that the decision
does not reach the LRE analysis. The Court’s holding, which
directly followed the quoted language, however, vitiates that
attempt: “The burden of proof in an administrative hearing
challenging an IEP is properly placed upon the party seeking
relief.” Id. (emphasis added). It would be unreasonable for us to
limit that holding to a single aspect of an IEP, where the




       7
         The Lascari Court described “the education of handicapped
children” as “an exercise in cooperative federalism.” Lascari, 116
N.J. at 33. It noted, however, that the relevant state and federal
statutes and regulations did not “address the basic issue before” it,
namely, “the allocation of the burden of persuasion or proof.” Id.
at 43. Lascari filled that gap, providing the default rule previously
applied by us as well. Schaffer precludes our continued application
of that rule, at least to the facts of this case.

                                 11
question framed by the Court,8 and the answer it provided, do
not so constrict the reach of its decision.9


       Consequently, appellants bear the burden of proof when
challenging the appropriateness of the relevant IEPs. In the
proceedings before both the ALJ and the District Court, the
burden was placed upon appellees and, in both proceedings,
appellees prevailed. What may have been a close case pre-
Schaffer is, in the wake of Schaffer, no longer so. As we discuss
below, appellants have not carried their burden on the question
of the appropriateness of the relevant IEPs.




       8
       The Court “granted certiorari to resolve the following
question: At an administrative hearing assessing the
appropriateness of an IEP, which party bears the burden of
persuasion?” Schaffer, 126 S. Ct. at 533 (citation omitted).
       9
        Appellants also argue that, in the event Schaffer is deemed
applicable and their evidence is found to be insufficient, the case
should be remanded “because this case was tried under controlling
law which imposed the burden of proof on the school district.”
(Appellants’ Letter Br.) Appellants do not, however, give any
indication of what “additional evidence” they would be able to
produce or why, regardless of where the burden is placed, they
would not have submitted that evidence in pressing their claim
during the prior proceedings.

                                12
                         III. ANALYSIS 10


       Appellants contend that their son was denied a free
appropriate public education in the least restrictive environment
due to an invalid assessment of his individual needs and pursuant
to an overarching policy against the integration of disabled
students. The ALJ, after holding a six-day hearing, rejected
these contentions in a lengthy and extraordinarily thorough
opinion, and the District Court affirmed.


A.     Spring 2002 IEP


       The central questions in the proceedings before the ALJ
and the District Court were whether the Board carried its burden
of demonstrating that in the spring of 2002 M.S. could not be
satisfactorily educated “in the regular classroom, with
supplementary aids and support services,” Oberti, 995 F.2d at
1207, and whether he was, to the maximum extent appropriate,
educated with nondisabled students. Both the ALJ and District
Court, having placed the burden on the Board, found that it had
done so.


       Appellants contend that the District Court improperly
affirmed the ALJ’s conflation of the FAPE analysis with the
LRE analysis. They point to the following language in the
ALJ’s decision: “the relevant inquiry is not whether the program
established for M.S. by his parents was ‘better’ for M.S.; but


       10
         An amicus brief in support of appellants details the
benefits realized by disabled children when fully included in
mainstream educational environments. We do not question the
intent of the IDEA, as explicitly stated in the statute, to ensure that
disabled students are educated “to the maximum extent
appropriate” with nondisabled students. Our role here is simply to
review, under the applicable standard of review, the District
Court’s application of that statutory scheme to the facts of this
case. On that issue, the amicus brief offers little guidance.

                                  13
whether the placement of M.S. in the Hubbard program for the
spring semester of 2002 was appropriate.” (A64.) Appellants
are correct that whether an education is “appropriate” for
purposes of the FAPE analysis and whether a student has been
integrated “to the maximum extent appropriate” are distinct
questions. Their argument, however, that the analyses were
conflated is unavailing. The ALJ accurately outlined the
appropriate standards and then, in applying them, demonstrated
an understanding of what the statute required. In stating the
framework for decision, the ALJ correctly distinguished between
the FAPE and LRE analyses, and properly distilled the question
before her as “whether the Hubbard School placement was the
least restrictive environment . . . in which M.S. could receive a
FAPE.” (A54; see A54-57 (detailing the analytical steps
required by relevant Third Circuit precedent).)


        The ALJ’s later indication that “the relevant inquiry is not
whether the program established for M.S. by his parents was
‘better’ for M.S., but whether the placement of M.S. in the
Hubbard program for the spring semester of 2002 was
appropriate,” does on its face appear to conflate the sufficiency
of the educational benefits for purposes of FAPE analysis with
whether M.S. could be more fully mainstreamed while still
receiving a FAPE. Nevertheless, in light of the ALJ’s earlier
detailed and accurate recitation of the relevant standards, this
language is most fairly read to address only the question of
whether the Hubbard Program was appropriate. The ALJ, as
evidenced by her careful review of the testimony and ultimate
conclusion that “M.S. could not receive a satisfactory
educational opportunity in a less restrictive environment,” (A65),
demonstrated an understanding of the distinct LRE issue in play.


       The District Court considered and explicitly rejected the
argument appellants raise here, namely that the ALJ did not
separately address the LRE question. The Court was convinced,
as are we, that the ALJ properly understood the legal framework
and addressed in all material respects the facts in that light. The
ALJ, the Court found, “credit[ed] the testimony of educational
experts who had observed M.S.” and “held that the CST

                                14
seriously considered and reconsidered less restrictive placements
for M.S. prior to offering placement at the Hubbard Program.”
(A97.) In the end, however, the CST “determined that such a
placement would not provide him with satisfactory educational
opportunities.” (Id.) We believe that both the ALJ and the
District Judge apprehended, and in all material ways applied, the
appropriate legal standards. What remains for us to decide is
whether the factual findings of the ALJ, as affirmed by the
District Court (i.e., finding appellees’ witnesses more credible
and compelling with regard to whether M.S. could receive a
FAPE in a less restrictive environment) were clearly erroneous.


        The ALJ and the District Court relied upon evidence
supporting a finding that M.S. could not receive a satisfactory
education in the regular classroom and that the IEP adopted by
appellees provided for an education in the LRE. That evidence,
as outlined by the ALJ, included the testimony of officials and
educators who recounted their opinion that the Hubbard School
was the most inclusive environment in which M.S. could receive
an appropriate education.


       In appellants’ estimation, however, the record is “devoid
of any evidence to support a finding that [M.S.] could not have
been educated satisfactorily in a regular classroom with
supplementary aids and services.” (Appellees’ Br. at 23.) They
ask us to find that the Board predetermined that M.S. would be
in a segregated environment. In support of that contention, they
quote Ms. Moore’s deposition testimony that she did not
interview the Pinnacle staff to determine whether M.S. could
continue there with supplemental aids and services. That
testimony, however, is simply not enough to call into question,
much less to counter, the evidence and testimony found credible
by the ALJ, who opined that M.S. could not receive an
appropriate education in an environment less restrictive than the
Hubbard School program. The fact that appellants disagree does
not make that evidence less substantial or render it insufficient to
support a grant of summary judgment.




                                15
        Appellants also argue that the Board was being
disingenuous when it agreed to find an integrated placement for
M.S. in February 2002. We summarily reject that argument.
The Board offered its opinion regarding the proper placement of
M.S. and appellants turned it down. In light of that rejection, the
Board made efforts to accommodate appellants’ wishes; indeed,
the efforts made on M.S.’s behalf in February 2002 were quite
appropriately treated by the ALJ and the District Court as
evidence of the Board’s good faith attempts to find a placement
acceptable to appellants who, as parents, have an integral role in
the statutory scheme, while maintaining its view that that
placement was not appropriate for M.S. Moreover, the ALJ and
the District Court found that the Board considered a full range of
options for M.S., giving his situation the individualized
assessment required by the IDEA.


        In sum, the Board did not believe that M.S. could receive
an appropriate education in an integrated classroom with
supplemental services. The ALJ, in the end, was persuaded by
the testimony on behalf of the Board and rejected that offered by
appellants. The District Court believed that the ALJ’s findings
were supported by the record. We see no basis, particularly in
the wake of Schaffer, to upset those findings. Cf. Oberti, 995
F.2d at 1222 (“In short, the parties’ experts disagreed on the
respective benefits of a segregated versus an integrated
placement for [the student], and the district court was in a better
position than we are to evaluate their testimony. We therefore
defer to that court’s findings, which, at all events, are not clearly
erroneous.”).


B.     Partial Reimbursement


       The ALJ found in favor of appellants on the question of
whether the IEP offered adequate speech therapy, a finding
affirmed by the District Court. The ALJ determined that “M.S.
suffered from severe articulation problems, which required that
he receive more individual speech therapy than . . . offered in the
IEP.” (A66.) She therefore ordered the Board to partially

                                 16
reimburse appellants for the difference between the amount of
time offered and the amount of time M.S. should have been
offered for speech therapy.


        Appellants have concluded from this that the ALJ
“[a]llow[ed] the Board a credit for speech therapy from which
the ALJ explicitly determined M.S. would not benefit, in the
absence of any claim or evidence that the speech therapy
provided by M.S.’ parents was inappropriate . . . .” (Appellants’
Br. at 51.) The ALJ clearly stated, however, that M.S. needed
more speech therapy than provided by the Board, not that the
Board’s therapy provided no benefit. We agree with the ALJ
and the District Court that partial reimbursement was
appropriate.11


C.     2002-2003 IEP


        Appellants also dispute the adequacy of the Board’s IEP
for the 2002-2003 school year.12 As noted above, M.S. began at
an integrated placement in September 2002 and was offered
supplemental services by the Board. Appellants were satisfied
with the placement but objected to the provision of services by
unnamed professionals, arguing that the Board failed to establish
through its IEP that the providers would be able to provide him
with a FAPE. They contend that the ALJ incorrectly found that


       11
        The Board’s inability to carry what was then its burden on
this question before the ALJ does not necessarily lead to the
conclusion that appellants on remand would be able to carry what
is now their burden. In their letter brief following Schaffer,
however, appellees did not request that this aspect of the case be
remanded for proceedings under the burden of proof announced in
Schaffer. We, therefore, will uphold the award of partial
reimbursement.
       12
        Appellants take issue, as well, with the adequacy of the
supplemental services provided in the spring of 2002. We have
considered the arguments raised and find them unpersuasive.

                               17
an IEP need only provide “some educational benefit.” (A64
(“Clearly, the program was sufficient to provide some
educational benefit upon M.S.”)) We see no error; indeed, the
same language – “some educational benefit” – is found in our
Kingwood Township decision. That decision clearly confirmed
that “some educational benefit” requires provision of a
“meaningful educational benefit,” 205 F.3d at 577, the standard
the ALJ clearly and accurately outlined earlier in her opinion.


       The District Court’s determination that the ALJ “did
require the Board to adduce evidence to prove that the related
services would have conferred a meaningful educational benefit
to M.S.” will, therefore, not be disturbed. We reject appellants’
suggestion that the ALJ and the District Court were stating an
ipso facto rule that all the Board needed to do was offer certified
professionals. The District Court’s opinion, for example,
evidences consideration of the actual services to be provided,
their adequacy, and the certification and experience of the
providers. Moreover, that finding arose in the context of
assessing whether the Board carried a burden it no longer bears.
Appellants offered no evidence to the ALJ or to the District
Court, and on appeal suggest none that they could offer, calling
into question the qualifications of the Board’s providers of
supplemental services.13


D.     § 1983


       Finally, we reject appellants’ argument that a Board
policy of segregating disabled students was behind M.S.’s
placement. The District Court, finding no IDEA violation and
noting the ALJ’s supportable findings regarding individualized



       13
        Appellants also believe the IEP did not include adequate
measurable goals individualized to M.S. The ALJ and District
Court, under the then-governing burden, found for the Board.
While that finding may have presented us with a close question
before, we see no basis for upsetting it now.

                                18
assessment, correctly granted summary judgment to appellees on
appellants’ claim brought under 42 U.S.C. § 1983.


                             IV.


       We will affirm the December 15, 2004 order of the
District Court.




                              19